Exhibit 99.1 United States Natural Gas Fund, LP Monthly Account Statement For the Month Ended July 31, 2007 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ (12,253,870 ) Unrealized Gain (Loss) on Market Value of Futures 1,253,200 ETF Transaction Fees 13,000 Interest Income 468,652 Total Income (Loss) $ (10,519,018 ) Expenses Investment Advisory Fee $ 60,407 Brokerage Commissions 26,558 NYMEX License Fee 4,027 Non-interested Directors' Fees and Expenses 3,560 Total Expenses $ 94,552 Net Gain (Loss) $ (10,613,570 ) Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 7/1/07 $ 60,885,492 Additions (3,500,000 Units) 142,222,478 Net Gain (Loss) (10,613,570 ) Net Asset Value End of Period $ 192,494,400 Net Asset Value Per Unit (4,900,000 Units) $ 39.28 To the Limited Partners of United States Natural Gas Fund, LP: That pursuant to Section 4.22(h) of the Commodities Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the period ended July 31, 2007 is accurate and complete. /s/ Nicholas D. Gerber Nicholas D. Gerber President and Chief Executive Officer Victoria Bay Asset Management, LLC, General Partner of United States Natural Gas Fund, LP Victoria Bay Asset Management, LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
